Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
On page 8 of the Applicant’s Response, Applicant:  “As presently presented, the claims positively recite an indication that multiple carriers are to be used for transmitting synchronization signals to a second wireless device. Because Lee does not appear to contemplate such a scenario, Lee does not anticipate the claims. The rejections of claims 15, 19, 21, and 25 should therefore be withdrawn. The rejections of their respective dependent claims should be withdrawn for at least the same reasons“.
Examiner respectfully disagrees with Applicant’s argument.  Lee expressly discloses an SLSS transmission configuration information that indicates at least one of the plurality of carriers for transmission of the SLSS (p16); the transmission of the SLSS is configured to be transmitted in one or more of the aggregated carriers (p16).  Regarding the disclosure p109-118, Lee discloses carriers 1, 2, and 3; where carrier 1 is a synchronization carrier and carriers 2 and 3 are non-synchronization carriers via the SLSS resource configuration information.  The SLSS is always transmitted on the synchronization carrier 1 (p118).  The SLSS transmission configuration information only signals if the non-synchronization carriers will be transmitted with the SLSS.  In paragraph 116, carriers 2 and 3 do not carry the SLSS, and the carrier 1 does carry the SLSS.  In paragraph 117, carrier 3 does not carry the SLSS, and the carriers 1 and 2 do carry the SLSS.  
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 19, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Lee et al. (US 2019/0045465) (“Lee”).
For claims 15, 19, 21, and 25; Lee discloses:  a first wireless device for transmitting a synchronization signal to a second wireless device (paragraph 112:  The UE may transmit a synchronization signal (e.g., PSSS/SSSS) by using the SLSS resources indicated by the SLSS resource configuration information in the non-synchronization reference carrier based on the SLSS transmission configuration information), wherein the first and second wireless devices operate in a wireless communications network (paragraph 111:  a network may indicate whether the UE perform an SLSS transmission operation), and wherein the method comprises:  receiving, from a network node operating in the wireless communications network, a message indicating, for each of one or more of a plurality of aggregated carriers (paragraph 116:  The network transmits the SLSS transmission configuration information to UE #1 (step, S320). In this case, the SLSS transmission configuration information may indicate or notify that an SLSS is not actually transmitted for carrier #2 and 3. That is, the UE may be configured with the location of SLSS resources for carrier #2 and 3, which are non-synchronization reference carriers, but configured not to transmit an SLSS), whether or not the carrier is to be used for transmitting a synchronization signal to the second wireless device (paragraph 116:  The network transmits the SLSS transmission configuration information to UE #1 (step, S320). In this case, the SLSS transmission configuration information may indicate or notify that an SLSS is not actually transmitted for carrier #2 and 3. That is, the UE may be configured with the location of SLSS resources for carrier #2 and 3, which are non-synchronization reference carriers, but configured not to transmit an SLSS); and transmitting, to the second wireless device, a synchronization signal on a carrier in accordance with the received message (paragraph 117:  the UE may transmit an SLSS in carrier #2 actually, but may not transmit an SLSS in carrier #3 actually); wherein:  the message indicates multiple carriers out of the aggregated carriers are to be used for transmitting synchronization signals to the second wireless device (paragraph 16, 113-118:  The SLSS resource configuration information and the SLSS transmission configuration information may be received by being included in the same message, or received by being included in separate messages…the SLSS transmission configuration information may include the information indicating whether to transmit an SLSS actually even for carrier #1, which is the synchronization reference carrier); the method further comprises determining whether or not one or more criteria for transmission of synchronization signals are fulfilled (paragraph 119-139:  it is configured that the maximum number of resources that may be selected on the same TTI throughout multiple carriers may not be greater than a transmission capability (TX CAPABILITY) of a UE, for example, the number of supported transmission chains and/or may be limited to the number that does not induce a POWER-LIMITED CASE…As another example, in the case that the location and/or number of a synchronization signal (transmission (and/or reception)) resource is (partially) differently configured (/signaled) between different carriers that are configured (/signaled) by the CA, through application of the following rules, logical indexes (/DFNs) (in relation to V2X communication) may be synchronized between multiple carriers…In the case that there are only UEs operating by LTE-Rel-15, for the power efficiency, the SLSS/PSBCH may be transmitted only on the sidelink synchronization anchor carrier. There may be a plurality of sidelink synchronization anchor carriers in different services or local boundaries); and the transmitting of the synchronization signal on a carrier in accordance with the received message comprises transmitting the synchronization signals on one or more carriers out of the aggregated carriers in which the one or more criteria are fulfilled (paragraph 117-139:  the UE may transmit an SLSS in carrier #2 actually, but may not transmit an SLSS in carrier #3 actually…an SLSS may be transmitted on carrier #1 always when the synchronization resource is setup).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of CATT (“Discussion on synchronization for carrier aggregation in V2X Phase 2”, 3/2018).
For claims 17 and 23; Lee discloses the subject matter in claim 16 as described above in the office action.
Lee does not expressly disclose, but CATT from similar fields of endeavor teaches:  the one or more criteria relate to one or more out of: a transmission capability of the first wireless device; whether or not the first wireless device is operating in a Carrier Aggregation (CA) transmission mode; a requirement of a service to be provided to the second wireless device; a value of a Reference Signal Received Power (RSRP) in relation to a threshold value; an identity of a service to be provided to the second wireless device is associated to the one or more carriers; an identity of the second wireless device; and a combination of carriers that may be used for a certain service (Section 2.4:  Proposal 5: UE should transmit SLSS/PSBCH in synchronization reference carrier and other aggregated carriers according to the TX capability).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the criteria as described by CATT in the SLSS CA as described by Lee.  The motivation is to improve SLSS assignment.

s 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yasukawa et al. (US 2018/0270776) (“Yasukawa”).
For claims 18 and 24; Lee discloses the subject matter in claim 15 as described above in the office action.
Lee does not expressly disclose, but Yasukawa from similar fields of endeavor teaches:  the first wireless device is preconfigured with one or more carriers that may be used for transmitting synchronization signals to the second wireless device (paragraph 95:  An intended use of each carrier may be reported to the user apparatus UE by a RRC signal or broadcast information (SIB) transmitted from the base station eNB, may be previously configured in a SIM, or may be reported to the user apparatus UE via a control signal of a higher layer transmitted from a core network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the storage as described by Yasukawa in the SLSS CA as described by Lee.  The motivation is to improve SLSS assignment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shilov (US 2019/0239178); Shilov discloses carrier aggregation using sidelink configurations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466